Exhibit 99.2 Cal Dive International 1st Quarter 2012 Earnings Conference Call Forward-Looking Statements This press release may include “forward-looking” statements that are generally identifiable through the use of words such as “believe,” “expect,” “anticipate,” “intend,” “plan,” “estimate,” “project” and similar expressions and include any statements that are made regarding earnings expectations.The forward- looking statements speak only as of the date of this release, and we undertake no obligation to update or revise such statements to reflect new information or events as they occur.Actual future results may differ materially due to a variety of factors, including current economic and financial market conditions, changes in commodity prices for natural gas and oil and in the level of offshore exploration, development and production activity in the oil and natural gas industry, the impact on the market and regulatory environment in the U.S. Gulf of Mexico resulting from the Macondo well blowout, the inability to obtain contracts with favorable pricing terms if there is a downturn in our business cycle, intense competition in our industry, the operational risks inherent in our business, and other risks detailed in our most recently filed Annual Report on Form 10-K. 2 Presentation Outline 3 Summary of 1Q 2012 Results Backlog Discussion of Financial Results Non-GAAP Reconciliations Q & A Summary of 1Q Results 4 Uncle John, Kestrel, and Atlantic in dry- dock during quarter. Typical weather seasonality in the GoM. Increased March 31 backlog over $80 million from December 31. Sale of DSV Eclipse. Backlog 5 ($ millions) Financial Results 6 (1)See reconciliation on Non-GAAP financial measures at the end of the presentation. (2)Tax effected. Three Months Ended March 31, Revenues Gross Profit Margins (27%) (8%) Loss Attributable to Cal Dive Margins (40%) (20%) Diluted Loss Per Share Loss Attributable to Cal Dive Non-cash asset impairments (2) - AdjustedLoss Attributable to Cal Dive Margins (39%) (20%) Adjusted Diluted Loss Per Share EBITDA (1) Margins (20%) (1%) Utilization 7 (The following statistics are for owned and operated vessels only) Three Months Ended March 31, Effective Utilization (1) - Saturation Diving Vessels (2) 52% 48% Surface Diving Vessels 23% 34% Construction Barges 20% 15% Total Fleet 28% 30% Calendar Day Utilization - Saturation Diving Vessels (2) 37% 38% Surface Diving Vessels 23% 32% Construction Barges 18% 14% Total Fleet 25% 27% Effective vessel utilization is calculated by dividing the total number of days the vessels generated revenues by the total number of days the vessels were available for operation in each period, including those temporarily removed from service, but excluding vessels permanently removed from service or while in dry-dock. The calendar and effective utilization calculations for the first quarter of 2011 include a dive support vessel that was sold during the first quarter of 2012, and is excluded from the calendar and effective utilization calculations for the first quarter of 2012. Revenue Breakdown 8 ($ millions) {46%} {54%} {48%} {52%} Debt Levels 9 (1)Calculated as Total Debt less Cash and Cash Equivalents. (2)Calculated as Net Debt divided by Equity plus Net Debt. Liquidity 10 Cash at 3/31/2012: $9 Million *Revolver size temporarily stepped down to $75 million for 1Q12 and subsequently returns to $150 million. Non-GAAP Reconciliations 11 EBITDA Reconciliations 12 (all amounts in thousands) Three Months Ended March 31, EBITDA (unaudited) Less: Depreciation & Amortization Less: Income Tax Expense (Benefit) Less: Interest Expense, net Less: Non-Cash Stock Comp. Expense Less: Non-Cash Asset Impairment Charge - Loss Attributable to Cal Dive
